Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Applicant’s amendments to the specification and claims, and arguments in the response filed 20 November 2020 are acknowledged. 
	Claims 1, 8-15, 17, 19-21 & 24 are pending. 
	Claim 24 is new.
	Claims 1, 8 & 11 are amended. 
	Claims 2-7, 16, 18, 22 & 23 are cancelled.
	No claims are withdrawn.
	Claims 1, 8-15, 17, 19-21 & 24 have been examined on the merits.
	
Withdrawn Objections/Rejections
The objection to claims 1 & 11 are withdrawn due to amendments which correct typographical and typesetting errors.
The rejection of claim 8 under 35 USC 112(d) is withdrawn due to claim amendments which limit the organic monoacids to “the only two organic monoacids…”
The rejections of claims 1, 8-15, 17 & 19-21 under 35 U.S.C. 103 over Barbarat and Muller is withdrawn due to the claim 1 amendment which requires the heating be performed 
 
New and Maintained Objections/Rejections
Specification Objections
The disclosure stands objected to because of the following informalities: the specification amendment filed on 11/20/2020, which begins at page 8, line 2, has two misspellings. The first misspelling is “fattychain”. The same paragraph also has the misspelling “AMERCELL HM-1500sold”. Lastly, “Hydrophobically modified ethyl hydroxy…” should not be capitalized. Consider “BERMOCOLL EHM 100 (hydrophobically modified ethyl hydroxy ethyl cellulose).”
Appropriate correction is required.
Response to Arguments
Applicant argues the specification is amended to properly define all trademarks/- tradenames throughout the disclosure (reply, pg. 8).  
This is not persuasive.  BERMOCOLL EHM 100 (hydrophobically modified ethyl hydroxy ethyl cellulose) is not properly defined as described above. Further, misspellings are present in the amended paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-15, 17, 19-21 & 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
Amended claim 1 recites a hair treatment method comprising applying to hair “a composition comprising at least one C1-C7 alcohol, only two organic monoacids, and at least one cellulosic polymer” in which the “only two organic monoacids are selected from the group consisting of glycolic acid…. or a solvate thereof.” The composition does not contain a reducing agent. The method further comprises the steps of leaving the composition on the hair for a period of time and the heating the hair to a temperature in which the heating is performed after leaving the composition on the hair for a period of time without any intermediate washing or drying of the hair. The reply filed 20 November 2020 states support for the claim amendments is found on pg. 11, ll. 9-13 of the specification. This has been fully considered but is not persuasive. A negative limitation that does not appear in the Specification as filed may “introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.”  HYPERLINK "http://scholar.google.com/scholar_case?case=15785973736914870022" Ex parte Grasselli, 231 USPQ 393, 394 (BPAI 1983), aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). While pg. 11, line 13 of the specification embodies a method of treating the hair in which the composition is applied, the composition is left for a posing time and then the hair is brushed and 
Claims 8-15, 17, 19-21 & 24 are rejected under 35 USC 112(a)-New Matter because they ultimately depend from claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8-15, 17, 19-21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Buck [(US 6,517,822; 2003); as evidenced by Crudele (US 6,056,946; 2000) and Wynn (US 2005/0095300)], and Muller [(US 2007/0267035; previously cited); as evidenced by New Beauty (Published: 08/31/2012)]. 
With regard to claims 1, 8-15, 17, 19-21 & 24, Buck teaches formulations and methods for straightening hair (title). Buck in Example 7 teaches application of an acidic gel to hair in rollers for one hour and then the hair was blown drying using a hair brush (col. 11, ll. 1-30).  As evidenced by Crudele, hair dryers and blow dryers produce heat temperatures of 200 to 400 ⁰F (i.e. 93.3 to 204.4 ⁰C; col. 2, ll.  20-35). After the hair is blown dry, it is observed to be substantially straighter and no other heating steps are performed (i.e. “the heating is performed…without any intermediate washing or drying of the hair).  More broadly, Buck teaches formulations can be applied to hair for about 30 minutes, two to three times a week for several weeks, to straighten kinky hair to a desired condition (col. 7, ll. 10-35). The hair may be placed in rollers or pulled straight as the formulation is applied to provide mechanical assistance to the straightening function (col. 7, ll. 10-35).  Thereby, Buck implicitly teaches application of acidic compositions to hair in rollers for about 30 minutes to 1 hour before blowing hair dry with a brush (i.e. the heating is performed after leaving the composition on the hair without any intermediate washing or drying of the hair; col. 11, ll. 15-30).  With regard to the application method, Buck broadly teaches “the formulations can be applied to the hair and left in the hair, or they may be rinsed out, followed by cleansing and/or conditioning treatments…The hair may be placed in rollers or pulled straight as the formulation is applied to provide mechanical assistance to the straightening function” and in Example 7 teaches application of the composition to dry, As evidenced by Wynn, Xantural is the tradename for xanthan gum (Table A-[0098]).
Buck does not teach the composition used in the method comprises at least one cellulosic polymer nor does Buck teach the heating comprises straightening with a flat iron.
In the same field of invention, Mueller teaches a method and a composition for reshaping keratin fibers such as smoothing/straightening hair including frizzy hair (abstract; [0212] & [0213]). Muller teaches the compositions may include salicylic acid, and lactic acid ([0182] & [0192]). Muller teaches the thickeners xanthan gum, methylcellulose (non-associative, nonionic cellulosic polymer) and hydroxyalkylcelluloses to modify the viscosity of the composition ([0179 & [0180]). In Table 2, Muller teaches the smoothing cream comprises 1.00% hydroxyethylcellulose ([0236]). Muller teaches rollers or curlers, brushes, combs and heat-able smoothing irons/smoothing boards (i.e. flat irons) to be hair shaping aids ([0207]-[0210] & [0212]). As evidenced by New Beauty, a representative flat iron can have a temperature range of 350ºF- 400ºF (i.e. 176-204.4ºC; pg. 2).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the composition used in Buck’s method by adding 1% hydroxyethylcellulose as suggested by Muller’s teachings because Buck and Muller are both directed to methods and compositions to straighten hair and Buck teaches use of thickeners including xanthan gum to thicken the composition and Muller teaches xanthan gum and hydroxyethylcellulose as suitable thickeners for hair straightening/smoothing compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to thicken the composition. Further, it also would have been obvious to one of ordinary skill in the art to have selected any appropriate amount of salicylic acid and lactic acid from the 
With regard to the recited pH range, the period of time the composition is left on the hair, the temperature to which the hair is heated, the amount of the two organic monoacids, the amount of cellulosic polymer in the composition, and the amount of water in the composition, the combined teachings of Buck and Muller teach these parameters with values which overlap or fall within with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With specific regard to claim 17, it would have been obvious to modify Buck’s Example 12 method by substituting the step of combing the hair straight with smoothing the hair with a heatable smoothing iron/smoothening board (i.e. flat iron) as suggested by Muller to obtain the predictable result of straight hair because combs and smoothing irons/smoothening boards are shaping aides used to straighten hair in hair straightening/reshaping methods. The ordinary skilled artisan would have been motivated to do so in order to straighten hair without curlers.
Response to Arguments

Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619              

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619